Appeal by the employer and its insurance carrier from an award of the Workmen’s Compensation Board awarding death benefits. Deceased employee was employed as a steam fitter. He was taken suddenly ill on May 16, 1950, while on the job engaged in cutting three-inch steel pipe by hand. He was taken home by a fellow employee, was sent to a hospital by his physician and died the following day as a result of an acute coronary occlusion. Appellants contend that there is no evidence of accidental injury and no evidence of causal relation. The record seems clear that it was the exertion of decedent’s work which brought about the attack, and ample medical evidence connects *906decedent’s death with his employment. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.